COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-16-00127-CV
Style:                   Robert C. Livingston v. Catherine Livingston
Date motion filed*:      September 6, 2016
Type of motion:          Motion for Leave to Late File Brief
Party filing motion:     Appellant Robert C. Livingston
Document to be filed:    Appellant’s Brief

Is appeal accelerated?      No.

If motion to extend time:
       Original due date:                 August 8, 2016
       Number of extensions granted:          1          Current Due Dates: August 22, 2016
       Date Requested:                    September 6, 2016

Ordered that motion is:
       Granted;
              If documents are to be filed, documents due: N/A.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________
      On August 9, 2016, the Clerk of this Court granted the appellant’s first extension request
      to file appellant’s brief by August 22, 2016, but no warnings were warranted at that time.
      Because appellant’s brief was not timely filed, the Clerk of this Court sent a late-brief
      notice on August 24, 2016, directing appellant to file a brief and extension or an
      extension request within 10 days of that notice, or this appeal may be dismissed. See
      TEX. R. APP. P. 38.8(a)(1). Accordingly, because the appellant timely filed this second
      extension request with his appellate brief on September 6, 2016, his second extension
      request is granted, and the Clerk of this Court is directed to file his brief as of September
      6, 2016. Appellee’s brief, if any, is due within 30 days of September 6, 2016. See TEX.
      R. APP. P. 38.6(b)._______________________________________________________

Judge’s signature: /s/ Laura C. Higley
                   

Date: September 13, 2016


November 7, 2008 Revision